--------------------------------------------------------------------------------

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of September 25, 2018 by
and among (i) American Lorain Corporation, a Nevada corporation (including any
successor entity thereto, the “Company”), and (ii) each of the persons listed on
the signature page hereto (collectively, the “Restricted Holders”). Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Share Exchange Agreement.

WHEREAS, on the date hereof, Company and the Restricted Holders entered into
that certain Share Exchange Agreement (as amended from time to time in
accordance with the terms thereof, the “Share Exchange Agreement”), by and among
Company, Shanghai Xunyang Internet Technology Co., Ltd., a company registered in
the British Virgin Islands and a wholly-owned subsidiary of the Company (the
“Purchaser”), Taishan Muren Agriculture Co. Ltd., a limited liability company
registered in the People’s Republic of China (“Muren”) and the Restricted
Holders, pursuant to which, subject to the terms and conditions thereof,
Purchaser will acquire from the Restricted Holders all of the issued and
outstanding equity interests of Muren in exchange for 10,000,000 shares of
common stock of the Company (including any equity securities paid as dividends
or distribution with respect to such shares or into which such shares are
exchanged or converted, the “Exchange Shares”); and

WHEREAS, pursuant to the Share Exchange Agreement, and in view of the valuable
consideration to be received by the Restricted Holders thereunder, the Company
and the Restricted Holders desire to enter into this Agreement, pursuant to
which the Exchange Shares shall become subject to limitations on disposition as
set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

1. Lock-Up Provisions.

(a) Each Restricted Holder hereby agrees not to, during the period commencing
from the consummation of the transactions contemplated by the Share Exchange
Agreement (the “Closing”) and ending on (x) the one (1) year anniversary of the
date of the Closing (the “Lock-Up Period”): (i) lend, offer, pledge,
hypothecate, encumber, donate, assign, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Exchange Shares, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Exchange Shares, or (iii) publicly disclose the
intention to do any of the foregoing, whether any such transaction described in
clauses (i), (ii), or (iii) above is to be settled by delivery of shares of
common stock of the Company or other securities, in cash or otherwise (any of
the foregoing described in clauses (i), (ii), or (iii), a “Prohibited
Transfer”). The foregoing sentence shall not apply to the transfer of any or all
of the Exchange Shares owned by a Restricted Holder, either during his/her
lifetime or on death, (A) by gift, will or intestate succession, or (B) to any
Affiliate, shareholder, member, partner or trust beneficiary, as the case may
be, of such Restricted Holder; provided, however, that in any of cases (A) or
(B) it shall be a condition to such transfer that the transferee executes and
delivers to the Company an agreement stating that the transferee is receiving
and holding the Exchange Shares subject to the provisions of this Agreement, and
there shall be no further transfer of such Exchange Shares except in accordance
with this Agreement. Each Restricted Holder further agrees to execute such
agreements as may be reasonably requested by the Company that are consistent the
foregoing or that are necessary to give further effect thereto.

(b) Notwithstanding the foregoing, each Restricted Holder may during the Lock-Up
Period pledge their Exchange Shares to an unaffiliated third party as a
guarantee to secure borrowings made by such third party to the Purchaser or any
of its Affiliates.

(c) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and the Company shall refuse to recognize any such purported transferee
of the Exchange Shares as one of its equity holders for any purpose. In order to
enforce this Section 1, the Company may impose stop-transfer instructions with
respect to the Exchange Shares of each Restricted Holder (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

--------------------------------------------------------------------------------

(d) During the Lock-Up Period, each certificate evidencing any Exchange Shares
shall be stamped or otherwise imprinted with a legend in substantially the
following form, in addition to any other applicable legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF SEPTEMBER 25, 2018 BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S
SHAREHOLDERS, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

2. Miscellaneous.

(a) Termination of Share Exchange Agreement. Notwithstanding anything to the
contrary contained herein, in the event that the Share Exchange Agreement is
terminated in accordance with its terms prior to the Closing, this Agreement and
all rights and obligations of the parties hereunder shall automatically
terminate and be of no further force or effect.

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of each Restricted Holder are personal to such Restricted Holder and may not be
transferred or delegated by such Restricted Holder at any time. The Company may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity (whether by merger, consolidation, equity sale,
asset sale or otherwise) without obtaining the consent or approval of any
Restricted Holder.

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any court in which appeal from such
courts may be taken) (the “Specified Courts”). Each party hereto hereby (i)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto and (ii) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 2(g).
Nothing in this Section 2(d) shall affect the right of any party to serve legal
process in any other manner permitted by applicable law.

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2(e).

--------------------------------------------------------------------------------

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

    If to the Company after the Closing, to With copies to (which shall not
constitute notice):         BeihuanZhong Road Ellenoff Grossman & Schole LLP
Junan County, Shandong 1345 Avenue of the Americas, 11th Floor People’s Republic
of China 276600 New York, New York 10105 Attention: Attention: Ari Edelman
Facsimile No.: Facsimile No.: (212) 370-7889 Telephone No.: (86) 539-7317959
Telephone No.: (212) 370-1300 Email: Email: aedelman@egsllp.com


If to any Restricted Holder, to the address of such Restricted Holder as set
forth under the name of such Restricted Holder on the signature pages hereto.

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and Restricted Holders holding a majority of the
Exchange Shares held by all Restricted Holders. No failure or delay by a party
in exercising any right hereunder shall operate as a waiver thereof. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

--------------------------------------------------------------------------------

(j) Specific Performance. Each Restricted Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by any Restricted Holder, money damages may
be inadequate and the Company may have not adequate remedy at law, and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed by a Restricted Holder in accordance with
their specific terms or were otherwise breached. Accordingly, the Company shall
be entitled to seek an injunction or restraining order to prevent breaches of
this Agreement by any Restricted Holder and to seek to enforce specifically the
terms and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

(k) Entire Agreement. This Agreement (including any Schedules hereto)
constitutes the full and entire understanding and agreement among the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Share
Exchange Agreement or any Ancillary Document. Notwithstanding the foregoing,
nothing in this Agreement shall limit any of the rights or remedies of the
Company or any of the obligations of the Restricted Holders under any other
agreement between the Restricted Holders and the Company or any certificate or
instrument executed by the Restricted Holders in favor of the Company, and
nothing in any other agreement, certificate or instrument shall limit any of the
rights or remedies of the Company or any of the obligations of the Restricted
Holders under this Agreement.

(l) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

Company:     AMERICAN LORAIN CORPORATION, a Nevada corporation         By:  
Name: Si Chen Title: Chairman         Restricted Holders:     SHENZHEN
JIAMINGRUI NEW AGRICULTURE CO., LTD.         By:   Name: XueMei Li Title:
Chairman

[Signature Page to Lock-Up Agreement]

--------------------------------------------------------------------------------